Order filed February 4, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00875-CR
                                  ____________

               IN RE BENJAMIN OSHEA CALHOUN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                     County Criminal Court at Law No. 16
                            Harris County, Texas
                        Trial Court Cause No. 2274904

                                     ORDER

      Relator Benjamin Oshea Calhoun filed a petition for writ of mandamus in this
court. Relator asked this court to compel the Honorable Tanya Jones, presiding
judge of Harris County Criminal Court at Law No. 15 to take certain actions in
connection with the case below in trial court cause number 2274904, styled The State
of Texas v. Benjamin Oshea Calhoun. Judge Jones recused herself from cause
number 2274904.

      On December 19, 2019, this court abated the original proceeding concerning
trial court cause number 2274904, styled The State of Texas v. Benjamin Oshea
Calhoun, to permit the Honorable Darrell Jordan, presiding judge of County
Criminal Court at Law No. 16, to reconsider the decisions regarding relator’s
requests for relief. See Tex. R. App. P. 7.2(b); In re Blevins, 480 S.W.3d 542, 544
(Tex. 2013) (orig. proceeding) (per curiam) (holding that when judge, who signed
challenged order has recused from case, court of appeals may abate original
proceeding to allow new judge to consider challenged order). We directed Judge
Jordan to provide this court with signed orders reflecting his rulings regarding
relator’s requests for relief. We received no response from Judge Jordan.

      It has come to the court’s attention that, on December 10, 2019, the trial court
dismissed the criminal cause against relator in cause number 2274904, styled The
State of Texas v. Benjamin Oshea Calhoun.

      The Harris County District Clerk is directed to file a clerk’s record with this
court on or before February 14, 2020, containing the motion to dismiss with the
signed order dismissing the case filed on December 10, 2019.

                                  PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.